Citation Nr: 0611986	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for flat feet.  

2.  Entitlement to service connection for flat feet.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1956 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The now reopened claim of service connection for flat feet 
will be addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for flat feet 
was denied in a December 2001 rating decision, and the 
veteran was notified of this decision by letter the same 
month.  

2.  The veteran did submit a Notice of Disagreement with the 
December 2001 rating decision in January 2003, but does not 
dispute that this was untimely.  

3.  The evidence submitted since December 2001 includes 
additional statements from the veteran, as well as VA 
treatment records and medical information.  

4.  The evidence received since December 2001 includes 
material and information that was not considered in the 
original decision, and relates to an unestablished fact 
needed to substantiate the claim.  



CONCLUSION OF LAW

The evidence received since December 2001 rating decision is 
new and material for the purpose of reopening the veteran's 
claim of service connection for flat feet.  
38 U.S.C.A. §§ 1110, 1151, 7105 (West 2002); 38 C.F.R. §§ 
3.105(a), 3.156(a); 3.306(a), 20.302(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this portion of the decision, any 
defect in the duty to notify or duty to assist is harmless, 
as it has failed to result in any prejudice to the veteran.  

The veteran contends that his preexisting flat feet were 
aggravated during active service.  He argues that he did not 
require treatment or orthotics before service, but that the 
physical activity in service resulted in foot pain and the 
need to use orthotics.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).

The veteran's claim of service connection for flat feet was 
denied in a December 2001 rating decision.  The veteran was 
notified of this decision in a letter dated the same month, 
and provided with his appellate rights.  

In January 2003, the veteran submitted a Notice of 
Disagreement with the December 2001 rating decision.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

The veteran was notified by a January 2003 letter that his 
Notice of Disagreement was not timely.  He replied in a 
February 2003 letter, and acknowledged that he did not submit 
his notice of disagreement within the required one year 
period.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

As the veteran did not initiate a timely appeal of the 
December 2001 rating decision, this decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence received since the December 2001 decision 
includes additional statements from the veteran, as well as 
VA treatment records and medical information obtained from 
the internet.  

The Board finds that the evidence received since the December 
2001 decision is both new and material.  The additional 
statements from the veteran note that he did not experience 
pain or require the use of orthotics prior to entering active 
service.  

The medical information obtained from the internet suggests 
that pain may be evidence of aggravation of flat feet.  This 
evidence is new in that it includes documents and information 
that were not considered in December 2001.  

It is also material, as it relates to an unestablished fact 
necessary to substantiate the veteran's claim.  Therefore, as 
the evidence is new and material, the claim is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for flat feet, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  




REMAND

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The RO has not considered the veteran's claim on the basis of 
all the evidence, both new and old, in order to determine 
whether the prior disposition of the claim should be altered.  

Therefore, in order to protect the rights of the veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the veteran's claim for entitlement to service 
connection on a de novo basis.  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his claim, and 
a medical opinion regarding the possibility of aggravation of 
the veteran's flat feet during service has not been obtained.  
The Board believes that the veteran should be scheduled for 
such an examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination of his feet to determine the 
nature and likely etiology of the claimed 
flat feet.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  
After the completion of the examination 
and review of the record, the examiner 
should attempt to express the following 
opinions: 1) Is it as likely as not that 
the veteran's flat feet symptomatology 
underwent a chronic increase in severity 
during active service? 2) If the answer 
to the first question is positive, was 
this increase in severity due to the 
natural progress of the disease, or is it 
as likely as not that any increase in 
severity was beyond the natural progress 
of the disease?  The reasons and bases 
for all opinions should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran's claim for service 
connection for flat feet should be 
considered on a de novo basis.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
Supplemental Statement of the Case that 
includes any relevant laws or regulations 
not previously provided to the veteran.  
They should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


